     Case 3:12-cr-00009-HDM-VPC Document 79 Filed 08/03/20 Page 1 of 5


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                              DISTRICT OF NEVADA
 6
     UNITED STATES OF AMERICA,                 Case No. 3:12-cr-00009-HDM-VPC
 7
                              Plaintiff,
 8         v.                                              ORDER
 9   MICHAEL ALAN DOIEL,
10                            Defendant.
11

12         Defendant Michael Alan Doiel moves, pro se, for compassionate

13   release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF Nos. 72).1 The

14   government has opposed (ECF No. 75). The defendant has not filed

15   any reply, and the time for doing so has expired.

16         On December 20, 2012, the defendant entered into a binding

17   plea agreement by which he agreed to plead guilty to one count of

18   possession with intent to distribute a controlled substance and

19   one count of possession of stolen explosive materials. (ECF No.

20   60). The defendant was thereafter sentenced to a term of 120 months

21   on the first count and a consecutive term of 75 months on the

22   second count. (ECF No. 65). According to the Bureau of Prisons

23   inmate locator, the defendant has a current projected release date

24   of November 30, 2025. See https://www.bop.gov/inmateloc/ (last

25   accessed Aug. 3, 2020).

26

27   1 Pursuant to General Order 2020-06, the Federal Public Defender
     filed a notice of non-supplementation (ECF No. 73) on June 12,
28   2020.

                                           1
     Case 3:12-cr-00009-HDM-VPC Document 79 Filed 08/03/20 Page 2 of 5


 1   Standard

 2         A defendant may seek compassionate release pursuant to 18

 3   U.S.C. § 3582(c)(1)(A), which provides in relevant part:

 4         [T]he court, . . . upon motion of the defendant after
           the defendant has fully exhausted all administrative
 5         rights to appeal a failure of the Bureau of Prisons to
           bring a motion on the defendant’s behalf or the lapse of
 6         30 days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier, may
 7         reduce the term of imprisonment (and may impose a term
           of probation or supervised release with or without
 8         conditions that does not exceed the unserved portion of
           the original term of imprisonment), after considering
 9         the factors set forth in section 3553(a) to the extent
           that they are applicable, if it finds that--
10
           (i) extraordinary and compelling reasons warrant such a
11         reduction;
12         . . .
13         and that such a reduction is consistent with applicable
           policy statements issued by the Sentencing Commission. 2
14
     U.S.S.G. § 1B1.13 provides:
15
           Upon motion of the Director of the Bureau of Prisons
16         under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a
           term of imprisonment (and may impose a term of supervised
17         release with or without conditions that does not exceed
           the   unserved   portion   of  the   original   term   of
18         imprisonment) if, after considering the factors set
           forth in 18 U.S.C. § 3553(a), to the extent that they
19         are applicable, the court determines that—

20              (1)(A) extraordinary and compelling reasons warrant
           the reduction;
21
     2 In addition to “extraordinary and compelling reasons,” the court
22
     may grant a motion if “the defendant is at least 70 years of age,
23   has served at least 30 years in prison, pursuant to a sentence
     imposed under section 3559(c), for the offense or offenses for
24   which the defendant is currently imprisoned, and a determination
     has been made by the Director of the Bureau of Prisons that the
25
     defendant is not a danger to the safety of any other person or the
26   community, as provided under section 3142(g).” 18 U.S.C. §
     3582(c)(1)(A)(ii). Because the defendant is not at least 70 years
27   old and has not served more than thirty years in prison, this
     provision does not apply.
28


                                          2
     Case 3:12-cr-00009-HDM-VPC Document 79 Filed 08/03/20 Page 3 of 5


 1                . . .
 2               (2) the defendant is not a danger to the safety of
            any other person or to the community, as provided in 18
 3          U.S.C. § 3142(g); and
 4               (3) the reduction is consistent with this policy
            statement.
 5
     U.S.S.G. § 1B1.13.
 6
            A defendant is not entitled to be present for any hearing on
 7
     a motion for compassionate release. See Fed. R. Crim. P. 43(b)(4).
 8
     Analysis
 9
            The defendant seeks compassionate release due to the COVID-
10
     19 pandemic, his underlying health conditions, and the conditions
11
     in his institution, FMC Forth Worth. The government opposes,
12
     arguing that the motion is unexhausted.          The government further
13
     argues that the defendant’s medical records do not establish that
14
     he has a condition or combination of conditions that elevates his
15
     risk   for   COVID-19   complications    and   there   are   not    therefore
16
     extraordinary and compelling reasons for his early release.
17
            A. Exhaustion
18
            Before a defendant may file a § 3582(c)(1)(A) motion, he must
19
     either (1) exhaust any administrative appeals of the warden’s
20
     refusal to bring a motion or (2) wait thirty days from the warden’s
21
     receipt of the request, whichever is earlier.
22
            Although the defendant mailed a request for compassionate
23
     release to the warden of his institution on or about April 24,
24
     2020, the warden has no record of receiving any request from the
25
     defendant. (ECF No. 72 at 29, 37; ECF No. 75 at 6). Further, the
26
     tracking number the defendant provides as proof of mailing does
27
     not indicate that the package he mailed was ever delivered. (ECF
28


                                          3
     Case 3:12-cr-00009-HDM-VPC Document 79 Filed 08/03/20 Page 4 of 5


 1   No. 75 Ex. 2). There is not therefore any evidence that the

 2   defendant has exhausted his institutional remedies by waiting

 3   thirty days from the warden’s receipt of his request or otherwise.

 4   However, it is unnecessary to resolve this issue because the

 5   defendant has failed to establish extraordinary and compelling

 6   reasons for his release, and the motion is therefore, at any rate,

 7   without merit.

 8         B. Extraordinary and Compelling Reasons

 9         The defendant asserts that the pandemic in combination with

10   the conditions in his institution, which has an extremely high

11   rate of coronavirus cases, and his underlying health conditions -

12   - glaucoma, heart failure, nasal septal deviation, and “degenative

13   [sic] of the actomloclavicular joint with joint effusion” (ECF No.

14   72 at 6-7) -- constitute extraordinary and compelling reasons for

15   his release.      The court disagrees.

16         Section 1B1.13 sets forth specific examples of “extraordinary

17   and compelling reasons,” including in relevant part that the

18   defendant    is   “suffering    from    a    serious        physical   or   medical

19   condition . . . that substantially diminishes the ability of the

20   defendant    to   provide    self-care       within    the       environment     of   a

21   correctional facility and from which he or she is not expected to

22   recover.” U.S.S.G. § 1B1.13 app. n.(1)(A)(ii)(I). There is also a

23   catch-all     provision,     which   provides:        “As    determined     by    the

24   Director of the Bureau of Prisons, there exists in the defendant’s

25   case an extraordinary and compelling reason other than, or in

26   combination    with,   the    reasons       described       in   subdivisions     (A)

27   through (C).” Id. app. n.(1)(D).

28


                                             4
     Case 3:12-cr-00009-HDM-VPC Document 79 Filed 08/03/20 Page 5 of 5


 1         Extraordinary and compelling reasons do not exist in this

 2   case. The defendant, who is 51, is not part of a higher-risk age

 3   group. Although the defendant claims to have heart failure and

 4   symptoms of high blood pressure, nothing in his medical records

 5   supports this assertion. In fact, the records before the court

 6   reflect only one arguably elevated blood pressure reading, but all

 7   other readings are well within the normal range. (See ECF No. 77).

 8   There is no other indication that defendant suffers from heart

 9   disease or heart failure.      None of the other conditions identified

10   by   the   defendant   are   evident     from   his    records,   alone   or   in

11   combination,     is    recognized   as     a    risk   factor     for   COVID-19

12   complications.     Thus, despite the prevalence of positive COVID-19

13   cases in the defendant’s institution, the defendant has not shown

14   that he has any condition or combination of conditions that would

15   put him at higher risk of COVID-19 complications should he contract

16   the virus. He has not therefore established extraordinary and

17   compelling reasons for his release.

18         In accordance with the foregoing, IT IS THEREFORE ORDERED

19   that the defendant’s motion for compassionate release (ECF No. 72)

20   is DENIED.

21         IT IS SO ORDERED.

22         DATED: This 3rd day of August, 2020.
23

24                                       ____________________________
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28


                                            5
